Citation Nr: 1725489	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-33 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1967 to March 1970 and air service from August 1970 to February 1988.  

The Veteran died in November 2009.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the case was subsequently transferred to the Pension Center in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The Veteran died in November 2009 due to prostate cancer.

2.  The Veteran did not serve in the Republic of Vietnam, he did not serve in the demilitarized zone (DMZ) of the Republic of Korea, and he was not otherwise exposed to herbicides while in active service.  

3.  Prostate cancer was not present until more than one year following the Veteran's separation from active service and is not otherwise etiologically related to his active service.  






CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause the Veteran's death or substantially and materially contribute to his cause of death.  38 U.S.C. § 1310 (2016); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges that a VA medical opinion has not been obtained in response to the claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159(c)(4) (2016); Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, there no competent evidence of record indicating that the Veteran's prostate cancer was related to his active service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and a VA medical opinion is unnecessary.

Analysis

The appellant has asserted that the Veteran's prostate cancer that caused his death was related to exposure to herbicides while serving in the Republic of Korea.

A review of the claims file shows the Veteran was seen by a private physician in October 1997, at which time he was diagnosed with stage B-2 prostate cancer.  One month later, the Veteran underwent surgery to remove cancerous tissue from his prostate as well as two lymph nodes.  However, his cancer continued to progress, and in 2009 he was treated for Stage IV prostate cancer with bone metastases.  The Veteran died in November 2009 of prostate cancer.

During active service, the Veteran was stationed in Munsan, Korea near the DMZ from June 1968 to March 1970.  Service personnel records (SPRs) show that during that time, the Veteran was assigned to HHC 2nd S&T battalion, 2nd infantry division.  The Department of Defense has identified specific units that served adjacent to the DMZ when herbicides were used as a defoliant between April 1968 and July 1969.  The Veteran's unit of assignment has not been identified as one that was exposed to herbicides.

Therefore, the Board finds that the Veteran's exposure to herbicides during active service has not been established by the evidence of record and service connection is not warranted on the basis of presumed exposure to herbicides.

Additionally, the appellant does not allege, and the evidence does not reflect, that the Veteran's prostate cancer is directly related to his active service.  Service treatment records (STRs) are silent for complaints of or treatment for prostate cancer while the Veteran was in active service.  Further, STRs do not show complaints of, or treatment for symptoms which could later be identified as symptoms of prostate cancer while the Veteran was in active service.  Additionally, as noted above, the Veteran was not diagnosed with prostate cancer until October 1997, nearly a decade following his separation from active service.  Therefore, neither direct nor presumptive service connection for a chronic disability is applicable in this case. 

In sum, the Veteran is not presumed to have been exposed to herbicides while serving in the Republic of Korea.  Further, there is no evidence to causally link the Veteran's cause of death to any event or incident of his active service; as such, there is no evidence establishing that the cause of death (or any contributing cause) is medically related to active service. 

While the Board is very sympathetic to the appellant's loss of her husband, nevertheless for the foregoing reasons, the preponderance of the evidence is against the claim and entitlement to service connection for the cause of the Veteran's death is not warranted.  38 U.S.C. § 5107 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).                                                                                                                                                                                                                                                                                                                                                                                                    


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


